DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim:
	Claim 17, in line 1, cancel the term “claim 17” and replace with “claim 1”
	
Allowance 
Claims 1-18 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations of a heated pressure roller including a platen, a belt pathway, and a nip, wherein the platen includes a first surface and a second surface, and the nip includes a first side located on a portion of the first surface of the platen and a second side located on a portion of the second surface of the platen, wherein the second side of the nip is angled with respect to the first side of the nip. Applicant disclosed such heated pressure roller compensates for 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henok Legesse whose telephone number is (571) 270-1615.  The examiner can normally be reached on Mon - FRI, 7:30-5:00, ALT.FRI EST.TIME.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HENOK D LEGESSE/Primary Examiner, Art Unit 2853